DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 16/380785, attorney docket 108P000571US. Application claims foreign priority to Korean application 10-2018-0043806, and is assigned an effective filing date of 4/16/2018. Applicant is Semes Co. LTD.  Claims 13-18 are withdrawn from further consideration. Subsequent to the office action 5/10/2021, applicant has cancelled claims 3, 4 and 8 and amended claims 1, 2,5,6,7 and 9.  
Claims 1, 2, 5-7 and 9-12 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered and they are persuasive.
Applicant argues that the art of record does not teach a method wherein the first gas layer is formed prior to moving the nozzle from the wafer process chamber as recited in the amended claim 1.  The art of record moves the nozzle and flushes resist into the cleaning chamber before sucking it back to form a first gas layer in the nozzle. 
The previous rejection based on Kometani et al. (U.S. 2010/0051059) is withdrawn and a new rejection based on Nishijima (U.S. 2003/0059534) is presented below. 

Applicant’s amendments properly address the 112b rejections, which are withdrawn.
Drawings
The drawings were received on 8/10/2021.  These drawings are accepted and overcome the drawing objection, which is withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1, 2, 5-7 and 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 recites “storing the nozzle by moving the nozzle out of the place where the substrate is processed from in a state of forming the first gas layer in the discharge passage”  “The place” lacks antecedent.

It is not clear in claim s 1 and 6 what is meant by “from in a state of forming the first gas layer in the discharge passage.”  It may mean to move the nozzle while simultaneously forming the gas layer, or the substrate is processed in simultaneously with forming the gas layer.
Claim 1 recites, “wherein a solidified photoresist is formed around an outlet of the nozzle when the photoresist contacts with air” when the photoresist contacts air lacks antecedent and it is not clear whether the contact with air is being claimed. 
Claim 1 recites, “forming a first contamination prevention liquid layer  by sucking a first contamination prevention liquid” and “ forming a second contamination prevention liquid layer the discharge passage by sucking a second contamination prevention liquid” This limitation lacks structural relationship because it is not clear from where contamination prevention liquid is sucked.
Claim 1 recites, “wherein the solidified photoresist is dissolved with the second contamination prevention liquid.” The “solid photoresist” lacks antecedent because the first contamination prevention liquid dissolved it previously. 
Claims 1 and 2 recite, “by sucking air.”  This is indefinite because it is not clear whether the air is the same or different from the previously claimed air. 
 Claims 5 and 10 recite “the contamination prevention are thinner layers.”  This is indefinite because it is not clear whether the applicant is claiming layers of a resist thinning chemistry or the layers are measured to be thinner than some other element.

Claim 6 recites “to dissolve the solidified photoresist in the first contamination prevention liquid,” solidified photoresist lacks antecedent.  It is not clear how the first and second liquids interact because they are separated by an air layer.
Claim 12 is rejected under 35 U.S.C. 112(d)  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 1 appears to require the suck back to occur in the processing cup.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims carry the same defects as the parent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima et al. (U.S. 2003/0059534).

As for claim 1,
Nishijima teaches a method for processing a substrate, the method comprising steps of: 
 processing the substrate by dispensing a photoresist onto the substrate through a nozzle (60) having a discharge passage (60a) formed therein ([0062]); 
forming a first gas layer (H) by sucking the photoresist back into the discharge passage (figure 7, [0063]); 
storing the nozzle by moving the nozzle out of the place (cup 52) where the substrate is processed  from in a state of forming the first gas layer in the discharge passage (move to the bath 80), 
wherein a solidified photoresist is formed around an outlet of the nozzle when the photoresist contacts with air ([0004])

wherein the first contamination prevention liquid layer is different liquid from the 4Appl. No. 16/380,785Response Dated August 10, 2021Reply to Office Action of May 10, 2021photoresist (it is a resist solvent [0052]).
Nishijima does not teach forming a second gas layer by sucking air, or
 forming a second contamination prevention liquid layer the discharge passage by sucking a second contamination prevention liquid, 
wherein the solidified photoresist is dissolved with the second contamination prevention liquid, wherein the first gas layer is located closer to the photoresist in the discharge passage than the first contamination prevention liquid, the second gas layer and the second contamination prevention liquid,
 wherein the second contamination prevention liquid layer each are a different liquid from the 4Appl. No. 16/380,785Response Dated August 10, 2021Reply to Office Action of May 10, 2021photoresist, and
wherein the second contamination prevention liquid layer contains less amount of the solidified photoresist than that the first contamination prevention liquid layer does. 
However, repeating the method steps to forma a second gas layer and a second contamination prevention layer into the nozzle would have been a duplication of the process of Nishijima, and would produce an additional duplicate layer that serves the same purpose of cleaning the interior of the nozzle [0004], by dissolving solidified photoresist and forming barriers between the air and the photoresist [0008, 0011], and applicant has not shown an unexpected result of the additional layer. The second 
It is inherent that the second washing will dissolve less resist because the bulk of the resist would be removed by the first layer.  Nishijima disclosed that the first layer effectively removed the resist, so a second layer would be only a marginal improvement. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a second solvent layer for additional drying prevention. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Because the step of adding an additional layer of solvent is an obvious variation, the resultant arrangement of two layers of solvent and two air gaps would inherently prevent the first layer of solvent from exposure to the air outside the nozzle because the second layer would isolate it.
   
As for claim 2,
Nishijima makes obvious the method of claim 1, but does not teach forming a third gas layer between the second contamination prevention liquid layer and an end of the nozzle by sucking air. 
 However, adding a third layer would have been a duplication of the process of Nishijima to produce an identical useful layer of air. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
 
As for claim 5, 
Nishijima makes obvious the method of claim 1, and Nishijima teaches that the first contamination prevention liquid layer and the second contamination prevention liquid layer are thinner layers.  ([0052]).

As for claim 6,
Nishijima teaches a method for processing a substrate, the method comprising: 
a step of processing the substrate by dispensing a photoresist onto the substrate through a nozzle (60), [0062])
wherein a solidified photoresist is formed around an outlet of the nozzle when the photoresist contacts with air ([0004]);
a first gas layer forming step (fig. 7) of forming a first gas layer(H) in an end of a discharge passage of the nozzle by sucking back the photoresist in the discharge passage of the nozzle and sucking air ([0063]), after 
a moving of the nozzle to a homeport in a state of the forming the first gas layer in the discharge passage (move to the bath 80); 
a first liquid layer forming step of forming a first contamination prevention liquid layer in the discharge passage of the nozzle (S, figure 10)  by pulling a first contamination prevention 5Appl. No. 16/380,785           liquid into the discharge passage of the nozzle from the 
wherein the first contamination prevention liquid layer is different liquid from the 4Appl. No. 16/380,785Response Dated August 10, 2021Reply to Office Action of May 10, 2021photoresist (it is a resist solvent [0052]). 
Nishijima does not teach that after the first gas layer forming step, a second gas layer forming step of forming a second gas layer in the discharge passage of the nozzle by applying a suction force to the passage of the nozzle and sucking air, after the first liquid layer forming step;
 and a second liquid layer forming step of forming a second contamination prevention liquid layer in the discharge passage of the nozzle by pulling a second contamination prevention liquid into the discharge passage of the nozzle from the outside, to dissolve the solidified photoresist in the first contamination prevention liquid, by applying a suction force to the discharge passage of the nozzle, after the second gas layer forming step, wherein the first gas layer is located closer to the photoresist than the first contamination prevention liquid, the second gas layer and the second contamination prevention liquid, 
wherein the second contamination prevention liquid layer is a different liquid from the photoresist, 
 and wherein the second contamination prevention liquid layer contains less amount of the solidified photoresist than the first contamination prevention liquid layer does.

It is inherent that the second washing will dissolve less resist because the bulk of the resist would be removed by the first layer.  Nishijima disclosed that the first layer effectively removed the resist, so a second layer would be only a marginal improvement. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a second solvent layer for additional drying prevention. It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
Because the step of adding an additional layer of solvent is an obvious variation, the resultant arrangement of two layers of solvent and two air gaps would inherently prevent the first layer of solvent from exposure to the air outside the nozzle because the second layer would isolate it. 

As for claim 7,
Nishijima makes obvious the method of claim 6, further comprising: a third gas layer forming step of forming a third gas layer in the discharge passage of the nozzle by applying a suction force to the passage of the nozzle and sucking air, after the second liquid layer forming step.
However, adding a third layer would have been a duplication of the process of Nishijima to produce an identical useful layer of air. Therefore, it would have been obvious to one skilled in the art at the invention was made to repeat the process to form a third gas layer to prevent the second solvent layer from leaking out.  It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
 
As for claim 9,
Nishijima makes obvious the method of claim 6, wherein the first gas layer and the second gas layer are air.  And Nishijima makes obvious that the gas comprises air, because the gas is sucked back from the ambient environment.
  
As for claim 10,
Nishijima makes obvious the method of claim 6, wherein the first contamination prevention liquid and the second contamination prevention liquid are thinner.   ([0052]).
  
As for claim 11,

  
As for claim 12,
Nishijima makes obvious the method of claim 11, and Nishijima teaches that the first gas layer-forming step is performed in a processing space in which the processing liquid is dispensed onto the substrate to process the substrate.  (figure 7, [0063])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN A BODNAR/Examiner, Art Unit 2893